Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 1 of 41




                EXHIBIT A
   Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 2 of 41
                                       I.    DEFINITIONS
Throughout this Service Contract certain words and phrases are used that have special
meanings. These terms appear in boldface type. Their meanings are listed below:
Actual Cash Value (ACV) – Means the National Auto Dealers Association (NADA) published
average wholesale value of Your Vehicle immediately prior to Breakdown taking age, condition,
and mileage into consideration.
Administrator – Means the company that provides administrative services for this Service
Contract: National Administrative Service Co., LLC, 5500 Frantz Road, Suite 120, Dublin, OH
43017, (866) 356-1500. (Arizona, New Mexico, New York, Virginia and Washington Residents: The
Administrator is Dimension Service Corporation, 5500 Frantz Road, Suite 120, Dublin, OH 43017,
(866) 994-7063.)
Application – Means the document, which must be attached to and forms part of this Service
Contract. It lists information regarding You, Your Vehicle, Coverage Selected and other vital
information.
Breakdown – Means the inability or failure of a Covered Part to perform the function for which
it was intended by the manufacturer as a result of the normal use of Your Vehicle.
Claim(s) – Means a request made by You for benefits under this Service Contract.
Coverage, Coverage Selected – Means the protection You have selected, as shown in the
Coverage Information section of the Application.
Covered Part(s) – Refers to the mechanical or electrical components described under Section II.
SCHEDULE OF COVERAGE, as contained in this Service Contract which are original parts on
Your Vehicle at the time of its purchase by You or like replacement parts meeting the
manufacturer’s specifications.
Deductible – Means the amount You are required to pay, as shown in the Coverage Information
section of the Application, per repair for covered Breakdowns.
Licensed Repair Facility – Refers to the entity that is, has, or will be performing repairs to Your
Vehicle. Such facility must be licensed and/or approved by the state to perform automotive repairs,
must have a tax identification number where required, and be capable of performing the needed
repairs to Your Vehicle.
Lienholder – Means the party responsible for collecting payments on Your Service Contract, as
identified in the Lienholder Information section of the Application and the separate payment plan
agreement You entered at the time of Service Contract purchase.
Manufacturer’s Warranty – Means the warranty provided at no additional cost to You by the
Vehicle’s manufacturer.
Odometer Reading at Purchase Date – Means the original mileage on Your Vehicle’s odometer
on the Service Contract Purchase Date as shown in the Coverage Information section of the
Application.
Reasonable Cost – Means the repair costs that are recognized locally and/or nationally for a
similar repair. We may use published parts and labor guides to establish Our costs. The
Administrator reserves the right to determine recognized labor manuals. The maximum hourly
labor rate that We will pay shall not exceed what is usual and customary where Your Vehicle’s
Breakdown occurred.
Seller – Means the entity who sold You this Service Contract as identified in the Seller
Information section of the Application.
  NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                1
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 3 of 41
Service Contract – Means this document, which includes the Application, that You have
purchased from the Seller to protect Your Vehicle.
Service Contract Purchase Date – Means the sale date of this Service Contract to You as
shown in the Coverage Information section of the Application.
Vehicle, Your Vehicle – Means the Vehicle that is described in the Vehicle Information section of
the Application.
Waiting Period – Means the later of thirty (30) days AND one thousand (1,000) miles or
ninety (90) days AND two hundred (200) miles from the Service Contract Purchase Date.
We, Us, Our, Provider – Means the Service Contract Provider (‘Provider’) and is identified as:
National Administrative Service, Co., LLC, 5500 Frantz Road, Suite 120, Dublin, OH 43017, (877)
356-1500, who is obligated to provide services and pay Claims under this Service Contract.
(Arizona, New Mexico, New York, Virginia and Washington Residents: The Provider is Autoguard
Advantage Corporation, 5500 Frantz Road, Suite 120, Dublin, OH 43017, (866) 994-7063.)
You, Your, Purchaser, Service Contract Holder – Means the individual shown in the Purchaser
Information section of the Application, or the person to whom this Service Contract was properly
transferred.
                                   II.   SCHEDULE OF COVERAGE
We will pay or reimburse You for Reasonable Costs to repair or replace any Breakdown of a
mechanical part or component (Covered Part(s)) listed below, less any Deductible(s) You are
required to pay, in accordance with Section IV. GENERAL PROVISIONS contained in this
Service Contract. Reimbursement amounts for replacement parts or components may be
based on new, remanufactured, non-OEM or used parts, at Our sole discretion.
BASIC COVERAGE:
1.     Engine (Only the Following Parts Are Covered): Pistons, piston rings, piston pins,
       crankshaft and main bearings, connecting rods and rod bearings, camshaft and camshaft
       bearings, timing chain and timing gears, intake and exhaust valves, valve guides, valve
       springs, oil pump, push rods, rocker arms, hydraulic lifters, rocker arm shafts and water
       pump.
       Turbocharger/Supercharger (Factory Installed Only and Only If the Application Shows
       That You Have Paid the Mandatory Surcharge For Turbo/Supercharger Coverage):
       Housing and all internal parts. No other parts are included under this Service Contract.
       Seals and gaskets are only covered when required in connection with the replacement of a
       Covered Part.
2.     Transmission/Transaxle: All internally lubricated parts contained within the manual or
       automatic transmission housing, including oil pump, drums, planetary, sun gear and shell,
       shafts, bearings, side gears, carrier, pinion gear, ring gear, shift rails, forks, synchronizers,
       and torque converter. Transmission/Transaxle Case is covered only if damaged by an
       internally lubricated Covered Part. Damage resulting from failures by related parts or units
       such as, but not limited to: friction parts, such as clutches of any kind, levers, controls,
       linkage, cables, radiator, coolers, rubber mounts, external or internal metal or rubber lines or
       hoses, viscous couplings, and internal or external electrical components of the transmission
       are not covered. Seals and gaskets are only covered when required in connection with the
       replacement of a Covered Part.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                    2
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 4 of 41
3.     Transfer Case: All internally lubricated parts contained within the 4X4 Transfer Case (only if
       the Application shows that You have paid the mandatory surcharge for 4WD/AWD
       coverage). The transfer case is covered only if damaged by an internally lubricated Covered
       Part. Seals and gaskets are only covered when required in connection with the replacement
       of a Covered Part.
4.     Differential: All internally lubricated parts contained within the differential housing. Seals and
       gaskets are only covered when required in connection with the replacement of a Covered
       Part.
OPTIONAL SURCHARGED COVERAGE:
If You have selected and purchased any of the Optional Surcharged Coverage items and the
appropriate box is marked on the Application, We will pay or reimburse You for Reasonable Costs
to repair or replace any Breakdown of a mechanical or electrical part or component (Covered
Part(s)) listed below, less any Deductible(s) You are required to pay, in accordance with Section IV.
GENERAL PROVISIONS contained in this Service Contract. Reimbursement amounts for
replacement parts or components may be based on new, remanufactured, non-OEM or used
parts, at Our sole discretion. Non-OEM parts deemed by the Administrator to be of equal quality
as the Covered Part(s) that failed, immediately before the failure, taking into account the part’s wear,
age, and mileage.
1.     Drive Axle: CV and u-joints, drive axles and shafts.
2.     Air Conditioning: All internally lubricated parts contained within the compressor housing
       case(s). Seals and gaskets are only covered when required in connection with the
       replacement of a Covered Part.
3.     Electrical: Alternator, voltage regulator, power window motor(s), heater fan/motor, and
       starter motor.
4.     Fuel: Fuel delivery (mechanical) pump, fuel injection pump, metal fuel delivery lines, and fuel
       tank.
5.     Seals and Gaskets: Leaking seals and gaskets for any Covered Part listed. Minor seepage
       of fluid is considered normal and does not qualify for Coverage under this Service Contract.
                 III.   PERSONAL PROTECTION AND ROAD SERVICE BENEFITS
THE FOLLOWING BENEFITS ARE NOT SUBJECT TO A DEDUCTIBLE:
1.     Towing Benefit: In the event of a Breakdown covered by this Service Contract, We will
       pay or reimburse You for receipted towing expenses up to one hundred dollars ($100) per
       occurrence. Any payment shall be for actual towing charges in excess of applicable
       reimbursement from the manufacturer or any other towing coverage.
2.     Rental Benefit: In the event of a Breakdown covered by this Service Contract, We will pay
       or reimburse You for receipted expenses to rent a replacement vehicle (from a licensed
       rental agency) or for alternate public transportation while Your Vehicle is at a Licensed
       Repair Facility. Coverage will be provided to You up to a maximum of thirty-five dollars ($35)
       for every eight (8) labor hours, or portion thereof, of applicable labor time required to
       complete the repair, up to a maximum of one hundred seventy-five dollars ($175) for each
       repair visit. In addition, a maximum of four (4) additional days of rental coverage are available
       for part(s) delays and/or Vehicle inspection requested by the Administrator.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                    3
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 5 of 41
3.     Trip Interruption: In the event a Breakdown covered by this Service Contract occurs more
       than one hundred (100) miles from Your home and results in a Licensed Repair Facility
       keeping Your Vehicle overnight, We will reimburse You for receipted motel and restaurant
       expenses, up to one hundred twenty-five dollars ($125) per day for a maximum of three (3)
       days for a total benefit per occurrence of three hundred seventy-five dollars ($375).
4.     Road Service Benefit: In the event Your Vehicle becomes disabled and requires on-site
       assistance (from a Licensed Repair Facility) for vehicle extrication, fuel or fluid delivery, or
       battery boost/jump, We will reimburse You for receipted expenses (excluding the cost of
       fluids or fuel expense) up to a maximum of one hundred dollars ($100) per occurrence. This
       benefit excludes towing.
       In the event You require road service benefits listed under this section, contact the road service
       benefits administrator at (866) 994-4667 for prior approval.
                                    IV.   GENERAL PROVISIONS
This Service Contract is between You and Us, and is subject to all the terms and conditions
contained herein:
A.     Service Contract Coverage Period:
       Coverage begins at the later of thirty (30) days after the Service Contract Purchase Date
       AND one thousand (1,000) miles or ninety (90) days AND two hundred (200) miles after the
       Odometer Reading at Purchase Date and shall continue to be in effect until the Service
       Contract is terminated, cancelled, voided or when either the Vehicle’s odometer registers
       the mileage indicated on the Application as “Expiration Mileage” or the date listed as
       “Expiration Date, whichever occurs first.
       We reserve the right to refuse, cancel, terminate, or void any Service Contract which does
       not meet Our underwriting guidelines, is submitted with insufficient payment, or if You make
       a material misrepresentation in obtaining this Service Contract or in the submission of a
       Claim.
B.     Coverage Provided:
       We will reimburse You or a Licensed Repair Facility for the costs to repair or replace Covered
       Parts that fail due to a Breakdown, less any applicable Deductible. Labor fees are reimbursed
       according to a nationally recognized labor guide and subject to a maximum per hour rate not to
       exceed the limit stated in Section IV. GENERAL PROVISIONS – D. Limit of Liability.
       Replacement parts may be new, remanufactured, or of like kind and quality. Reimbursement is
       based on the Manufacturer’s Suggested Repair Price for parts and the labor is based on a
       nationally recognized labor manual.
C.     Territory:
       This Service Contract applies only to Breakdowns that occur in the United States or
       Canada.
D.     Limit of Liability:
       Our total Aggregate Limit of Liability for all Claims paid or payable during the term of this
       Service Contract shall not exceed a total dollar amount of ten thousand ($10,000) dollars.
       Once the maximum limit of liability has been reached, this Service Contract, its transfer and
       cancellation rights terminate and no further Claims can be made against Us. We will not be
       liable to You for consequential damages or injuries, nor for any costs or expenses that provide
       betterment, upgrade, or enhancement to Your Vehicle. This limit of liability applies regardless of
       the cause and regardless of the legal theory asserted. There are no warranties that extend


     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                    4
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 6 of 41
       beyond the description on the face hereof. The warranties of merchantability and fitness for a
       particular purpose are expressly excluded and disclaimed.
E.     Deductible:
       In the event of a Breakdown covered by this Service Contract, You are required to pay a
       Deductible, as shown on the Application, per repair for covered Breakdowns.
F.     Transfer of Service Contract:
       Your Service Contract may be transferable to someone to whom You sell or otherwise
       transfer Your Vehicle while this Service Contract is still in force. This Service Contract
       cannot be transferred if the title transfer of Your Vehicle passes through an entity other than
       the subsequent buyer, or Your Vehicle is sold or traded to a dealership, leasing agency or
       entity/individual in the business of selling vehicles. This Service Contract can only be
       transferred once and the transfer must be initiated by the original Service Contract
       Purchaser. In order to transfer the Service Contract, the following must be submitted to the
       Administrator within thirty (30) days of the change of ownership to the subsequent individual
       purchaser:
           A completed transfer application form signed by You and the purchaser of Your
            Vehicle. (Contact the Administrator to obtain a copy of the transfer application form);
           A seventy-five dollar ($75) transfer fee made payable to the Administrator; and
           Copies of all Your maintenance and service receipts for the Vehicle as required in Section
            VI. YOUR RESPONSIBILITIES FOR SERVICE AND MAINTENANCE.
       Forward all required documentation to the Administrator at the address shown in the
       Declarations Section of the Application. Any Manufacturer’s Warranty must also be
       transferred at the same time as Vehicle ownership transfer. NOTE: The term and/or
       coverage under some vehicle manufacturer’s warranties are reduced upon transfer to a
       subsequent vehicle owner. Breakdowns to components covered by the manufacturer during
       the term of the original Manufacturer’s Warranty are not covered under this Service
       Contract regardless of transfer. Copies of all maintenance records and original receipts
       showing actual oil changes and manufacturer’s recommended maintenance must be given to
       the new owner and provided to the Administrator at the time of submission of the transfer
       request. These maintenance records must be retained along with similar documentation for
       future maintenance work that the new owner has performed in accordance with Section VI.
       YOUR RESPONSIBILITIES FOR SERVICE AND MAINTENANCE. If these requirements are
       not met, the Administrator has the right to deny transfer of this Service Contract.
G.     Cancellation Provisions:
       1.   You may cancel this Service Contract at any time by contacting Us to complete
            and sign a cancellation form or by mailing written notice to Us of Your desire to cancel
            the Service Contract.
            a.    In either instance the request must be accompanied by a notarized odometer
                  affidavit indicating the current odometer reading as of the date of the cancellation
                  request.
            b.    The request for cancellation must be made to Us no later than forty-five (45) days
                  of the date that the cancellation is to be effective.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                   5
   Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 7 of 41
     2.    If no Claim has been made under this Service Contract, You may return this
           Service Contract within the first thirty (30) days. The Service Contract will be void
           and We will refund to You the full amount of money paid by You. This right to void the
           Service Contract is not transferable and applies only to the original Service Contract
           Holder.
     3.    If the purchase price of Your Service Contract has been paid in full at the time of Your
           cancellation request and You cancel this Service Contract after the first thirty (30) days or
           any time after a Claim has been authorized or paid, We will refund an amount of the
           Service Contract price according to the pro-rata method which reflects the greater of the
           days in force or the miles driven based on the term of the Coverage Selected and the
           date Coverage began, less any Claims paid or payable on the Service Contract where
           applicable by law. (In the event of a cancellation due to repossession only, Claims paid
           shall not be deducted from any cancellation refund due.) An administrative fee of seventy-
           five dollars ($75) will be deducted from the cancellation refund.
           If the purchase price of Your Service Contract has not been paid in full at the time of
           Your cancellation request, any refund due may be fully or partially paid to the
           Lienholder or other party responsible for collecting payment on Your Service
           Contract, as listed on the Application, or any separate payment plan agreement
           entered into at the time of purchase.
     4.    After this Service Contract has been in force for more than thirty (30) days, We may
           cancel this Service Contract only for:
           a.   Non-payment of the Service Contract purchase price;
           b.   Intentional misrepresentation in obtaining the Service Contract;
           c.   Intentional misrepresentation in the submission of a Claim; or
           d.   Discovery of an act or omission by You or a violation of any of the condition of this
                Service Contract which occurs after the purchase date of this Service Contract
                and which substantially and materially increases the service required under this
                Service Contract.
     5.    We may cancel this Service Contract by mailing written notice to You at Your last
           known address at least ten (10) days prior to the effective date of cancellation with
           the reason for the cancellation in the notice.
     6.    If You finance this Service Contract, payments made will apply only to Your
           Service Contract, not Your Vehicle. The Lienholder shown on the Application
           may cancel Your Service Contract in the event of Your non-payment of the
           Service Contract charge. In the event Your Service Contract is cancelled for
           non-payment, You forfeit any and all refund rights under this Service Contract.
     7.    Your Service Contract may be cancelled for non-payment of the Service Contract
           purchase price or if Your Vehicle is declared a total loss or repossessed.
     8.    If Your Service Contract was financed and You or We cancel this Service Contract,
           the Lienholder, if any, will be named on a cancellation refund check as their interest
           may appear.
     9.    If You or We have cancelled this Service Contract and You have not received a refund
           from Us within thirty (30) days of such cancellation, You may make a Claim with the
           insurance company identified herein.


  NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                   6
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 8 of 41
       NOTE: These Cancellation Provisions apply to the original Service Contract Purchaser. Service
       Contracts that have been transferred are not eligible for cancellation.
H.     Right of Removal:
       In the event of any dispute between Us and the Licensed Repair Facility, We shall have the
       right, with Your permission, to move the Vehicle to a Licensed Repair Facility of Our
       choice.
I.     Subrogation:
       In the event that Coverage is provided under this Service Contract, We shall be subrogated
       to all the rights You may have to recover against any person or organization arising out of
       any safety defect which is the subject of a voluntary or mandatory recall campaign, as well as
       out of any order, judgment, consent decree, or other settlement. You shall execute and
       deliver instruments and papers and do whatever is necessary to secure such rights. You
       shall do nothing to prejudice those rights. Further, all amounts recovered by You for which
       You have received benefits under this Service Contract shall belong to, and be paid to Us,
       up to the amount of benefits paid under this Service Contract.
J.     Manufacturer’s Statement
       If the term of this Service Contract overlaps with the term of Your Manufacturer’s
       Warranty, look first to Your Manufacturer’s Warranty for coverage. This Service Contract
       excludes coverage for any loss covered by Your Manufacturer’s Warranty, but may
       nevertheless provide benefits in addition to those provided by Your Manufacturer’s
       Warranty.
                                     V.    WHAT IS NOT COVERED
THIS SERVICE CONTRACT DOES NOT PROVIDE COVERAGE:
A.     FOR ANY PARTS OR COMPONENTS NOT SPECIFICALLY LISTED UNDER SECTION II.
       SCHEDULE OF COVERAGE, OR ANY PARTS OR COMPONENTS LISTED UNDER
       “OPTIONAL SURCHARGED COVERAGE” WHERE THE APPLICABLE SURCHARGE HAS
       NOT BEEN PAID.
B.     FOR ANY CLAIM NOT RECEIVING PRE-AUTHORIZATION FOR REPAIRS FROM THE
       ADMINISTRATOR (EXCEPT AS MAY OTHERWISE BE PROVIDED UNDER SECTION VI.
       YOUR RESPONSIBILITIES FOR SERVICE AND MAINTENANCE – ITEM B3.
       EMERGENCY REPAIRS).
C.     FOR MAINTENANCE SERVICES AND/OR PARTS DESCRIBED AS SUCH BY THE
       MANUFACTURER AND OTHER NORMAL MAINTENANCE SERVICES AND PARTS WHICH
       INCLUDE, BUT ARE NOT LIMITED TO: ALIGNMENTS, ADJUSTMENTS, CLEANING,
       WHEEL BALANCING, TUNE-UPS, SPARK PLUGS, SPARK PLUG WIRES, GLOW PLUGS,
       MANUAL TRANSMISSION CLUTCH ASSEMBLY (FRICTION CLUTCH DISC, PRESSURE
       PLATE, FLYWHEEL, AND THROW OUT AND PILOT BEARINGS), MANUAL AND
       HYDRAULIC LINKAGES, HOSES, DRIVE BELTS, SHOP SUPPLIES, AND
       ENVIRONMENTAL WASTE CHARGES; ANY COMPONENT THAT ITS SOLE PURPOSE IS
       FOR ILLUMINATION SUCH AS BUT NOT LIMITED TO: SEALED BEAMS, HIGH-INTENSITY
       DISCHARGE (XENON) HEADLAMPS OR ASSEMBLIES, LEDs, LIGHT BULBS, AND
       LENSES.
D.     FOR ANY BREAKDOWN RESULTING FROM AN OUTSIDE FORCE INCLUDING: ROAD
       HAZARD, COLLISION, FIRE, THEFT, VANDALISM, RIOT, EXPLOSION, LIGHTNING,
       EARTHQUAKE, FREEZING, RUST OR CORROSION, WINDSTORM, HAIL, WATER OR
       FLOOD, ACTS OF GOD, SALT, ENVIRONMENTAL DAMAGE, INTRODUCTION OF
     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                  7
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 9 of 41
       FOREIGN OBJECTS, CHEMICALS; CONTAMINATION OF FLUIDS, FUELS, COOLANTS,
       OR LUBRICANTS; ANY HAZARD INSURABLE UNDER STANDARD PHYSICAL DAMAGE
       INSURANCE POLICIES REGARDLESS OF WHETHER SUCH INSURANCE IS IN FORCE,
       OR ANY CONSEQUENTIAL DAMAGE OR DIMINUTION IN VALUE RESULTING FROM THE
       FAILURE OF A COVERED OR NON-COVERED PART. DAMAGE RESULTING FROM
       COAGULATED COOLANTS OR OIL SLUDGE IS NOT COVERED.
E.     FOR ANY BREAKDOWN CAUSED BY NEGLIGENCE, LACK OF SCHEDULED
       MAINTENANCE REQUIRED BY THE MANUFACTURER’S MAINTENANCE SCHEDULE
       FOR YOUR VEHICLE (SEE SECTION VI. YOUR RESPONSIBILITIES FOR SERVICE AND
       MAINTENANCE, ITEM A. MAINTENANCE REQUIREMENTS AND SERVICE HISTORY),
       FOR IMPROPER SERVICING OR REPAIRS PERFORMED BY YOU OR A LICENSED
       REPAIR FACILITY, OR FAILURE TO PROTECT YOUR VEHICLE FROM FURTHER
       DAMAGE HAS OCCURRED (INCLUDING FAILURE TO REPLACE LEAKING SEALS
       AND/OR GASKETS IN A TIMELY MANNER). FAILURE TO PROVIDE VERIFIABLE PROOF
       OF MAINTENANCE WILL VOID COVERAGE. ANY BREAKDOWN CAUSED BY THE
       FAILURE TO MAINTAIN PROPER LEVELS OF LUBRICANTS, AND/OR COOLANTS, OR
       ANY BREAKDOWN RESULTING FROM OVERHEATING REGARDLESS OF THE CAUSE.
F.     FOR VOICE RECOGNITION SYSTEMS; PERIMETER WARNING SYSTEMS OR ANY PART
       THEREOF; AND INFRARED SYSTEMS OR ANY PART THEREOF.
G.     FOR ANY REPAIR OR REPLACEMENT OF ANY COVERED PART IF A FAILURE OF THAT
       PART HAS NOT OCCURRED, OR REPAIR OR REPLACEMENT OF PARTS IN
       CONNECTION WITH A COVERED REPAIR WHEN THOSE PARTS ARE NOT NECESSARY
       FOR THE COMPLETION OF THE COVERED REPAIR, OR WERE NOT DAMAGED BY THE
       FAILURE OF A COVERED PART. SUCH REPAIR OR REPLACEMENT IS CONSIDERED AN
       IMPROVEMENT TO YOUR VEHICLE AND IS NOT COVERED BY THIS SERVICE
       CONTRACT.
H.     IF ANY ALTERATIONS NOT RECOMMENDED BY THE MANUFACTURER HAVE BEEN
       MADE TO YOUR VEHICLE, OR IF YOU ARE USING OR HAVE USED YOUR VEHICLE IN
       A MANNER NOT RECOMMENDED BY THE MANUFACTURER.
I.     FOR VEHICLES THAT DO NOT HAVE A VALID MANUFACTURER’S VIN OR ARE TITLE
       BRANDED AS SALVAGE, JUNK, REBUILT, TOTALED, FLOOD DAMAGED, OR
       MANUFACTURER BUYBACK.
J.     FOR ANY BREAKDOWN IF THE VEHICLE’S ODOMETER HAS BEEN ALTERED OR
       CEASED TO OPERATE SO THE ACTUAL VEHICLE MILEAGE CANNOT BE
       DETERMINED.
K.     FOR ANY LIABILITY FOR PROPERTY DAMAGE, OR FOR INJURY TO OR DEATH OF
       ANY PERSON, ARISING OUT OF THE OPERATION, MAINTENANCE, OR USE OF YOUR
       VEHICLE, DESCRIBED IN THIS SERVICE CONTRACT, WHETHER OR NOT RELATED
       TO THE COVERED PARTS. FOR LOSS OF USE, TIME, SHOP DELAYS, PARTS
       AVAILABILITY, PROFIT, INCONVENIENCE, OR ANY OTHER LOSS OR INCIDENTAL
       CHARGES.
L.     IF YOUR VEHICLE IS USED FOR TOWING A TRAILER OR ANOTHER VEHICLE OR
       OBJECT UNLESS YOUR VEHICLE IS EQUIPPED WITH A FACTORY INSTALLED OR
       FACTORY AUTHORIZED TOW PACKAGE. NO COVERAGE WILL BE PROVIDED IF YOUR
       VEHICLE IS USED FOR BUSINESS OR COMMERCIAL USE SUCH AS BUT NOT LIMITED
       TO: RENTAL, TAXI, LIMOUSINE OR SHUTTLE SERVICES, RIDE SHARE ENTERPRISES,
       DELIVERY, TOWING, ROAD REPAIR OPERATIONS, CONSTRUCTION, JOB SITE
       ACTIVITIES, HAULING, POLICE OR EMERGENCY SERVICE, PRINCIPALLY OFF-ROAD
     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017         8
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 10 of 41
       USE, RACING OR COMPETITIVE DRIVING, SNOW REMOVAL, ROUTE WORK, SERVICE
       OR REPAIR WORK, OR ANY USE INVOLVING REGULAR MULTIPLE DRIVERS.
M.     THE DAMAGE TO A NON-COVERED PART RESULTING FROM THE FAILURE OF A
       COVERED PART, OR DAMAGE OF A COVERED PART RESULTING FROM THE FAILURE
       OF A NON-COVERED PART.
N.     FOR CLAIMS MADE IF THE SERVICE CONTRACT HOLDER NO LONGER OWNS THE
       VEHICLE REGARDLESS OF WHEN THE FAILURE HAS OCCURRED.
O.     FOR ANY BREAKDOWN OR CONDITION OCCURRING PRIOR TO OR DURING THE
       WAITING PERIOD.
P.     FOR BREAKDOWNS THAT OCCUR TO YOUR VEHICLE OUTSIDE THE UNITED STATES
       OF AMERICA OR CANADA.
Q.     FOR DAMAGE AND/OR BREAKDOWN CAUSED BY THE LEAKING OR FAILURE OF
       ANY SEAL OR GASKET, UNLESS THE APPLICATION SHOWS THAT YOU HAVE
       PURCHASED THE SURCHARGE FOR SEALS AND GASKETS OPTIONAL COVERAGE
       AND ONLY AS DEFINED UNDER SECTION II. SCHEDULE OF COVERAGE.
R.     FOR ANY BREAKDOWN CAUSED BY THE GRADUAL REDUCTION IN OPERATING
       PERFORMANCE DUE TO NORMAL WEAR AND TEAR BASED ON THE AGE AND
       MILEAGE OF THE VEHICLE.
S.     FOR FAILURE TO ANY COVERED PART(S) CAUSED BY ANY OUTSIDE INFLUENCE OR
       PHYSICAL DAMAGE, INCLUDING BENT PARTS.
              VI. YOUR RESPONSIBILITIES FOR SERVICE AND MAINTENANCE
A.     Maintenance Requirements and Service History: You must have Your Vehicle checked
       and serviced in accordance with the manufacturer’s recommendations, as outlined in
       the Vehicle Owner’s Manual for Your Vehicle.
       NOTE: Your Vehicle Owner’s Manual lists different servicing recommendations based
       on Your individual driving habits and climate conditions. You are required to follow the
       normal or severe maintenance schedule that applies to Your conditions. Failure to
       follow the manufacturer’s recommendations that apply to Your specific conditions may
       result in the denial of Coverage.
       It is required that You retain “Proof” of maintenance for the service and/or repair work
       performed on Your Vehicle, regardless if the work was performed by You or a Licensed
       Repair Facility. “Proof” means repair orders from a Licensed Repair Facility and/or a
       self-maintained maintenance log that has corresponding “purchase receipts” for oil,
       filter, coolant, brake system flush, etc. A self-maintained log without corresponding
       “purchase receipts” is not acceptable as “Proof” of maintenance.
       Repair orders from a Licensed Repair Facility must be readable and understandable,
       with customer complaint and repair diagnosis, parts, labor hours, vehicle identification
       number, date, Vehicle mileage, Your name and signature, repair facility name address
       and phone number, repair totals, Deductible (if applicable, and method of payment to
       satisfy the repair order. “Proof” of maintenance and/or Your self-maintained log, with
       corresponding original receipts, may be requested by the Administrator for related
       repairs.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017               9
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 11 of 41
B.     In Case of Breakdown or Failure:
       If Your Vehicle incurs a Breakdown, You must take the following steps to file a Claim:
       1.   Prevent Further Damage – Take immediate action to prevent further damage. This
            Service Contract will not cover the damage caused by not securing a timely repair
            of the failed component. You may take Your Vehicle to any Licensed Repair
            Facility of Your choice.
       2.   Provide Evidence of Coverage – Provide the Licensed Repair Facility with a copy of
            Your Service Contract and/or Your Service Contract number.
       3.   Obtain Claim Authorization From the Administrator – Prior to any repair being
            made, instruct the service manager at the Licensed Repair Facility to obtain an
            authorization for the Claim. Any Claim for repairs made without prior
            authorization will not be covered except as provided under “Emergency Repairs”.
            The amount authorized by the Administrator is the maximum amount that will be
            paid for any repairs covered under the terms of this Service Contract. Any
            additional amount must receive prior approval from the Administrator.
            Emergency Repairs – Should an emergency occur which requires a Breakdown
            repair to be made at a time when the Administrator’s office is closed, You must
            call the Administrator’s office the next business day after the date of repair to
            determine if such repair will be covered. If it is determined that the repair is to be
            covered by this Service Contract, You will be reimbursed for the repair.
            Reimbursement is based on the Manufacturer’s Suggested Repair Price for Parts
            and the labor is based on a nationally recognized labor manual.
            NOTE: Emergency repairs exceeding four hundred dollars ($400) in close must
            always be pre-authorized by the Administrator. You assume all liability for
            payment of repairs that are not authorized to the Licensed Repair Facility. Should
            the Claim be accepted, You will be reimbursed as specified in Section IV.
            GENERAL PROVISIONS – Item B. Coverage Provided.
            The toll-free number for Emergency Repairs outside of normal business hours is:
            (877) 356-1500.
       4.   Authorize Tear-Down and/or Inspection – In some cases, You may need to
            authorize the Licensed Repair Facility to inspect and/or tear-down Your Vehicle in
            order to determine the cause and cost of the repair. You will be responsible for
            these charges if the Breakdown is not covered under this Service Contract. We
            reserve the right to require an inspection of Your Vehicle prior to any repair being
            made.
       5.   Review Coverage – After the Administrator has been contacted, review with the
            service manager what will be covered by this Service Contract.
       6.   Pay Any Applicable Deductible – At Our election, We will pay the Licensed Repair
            Facility or reimburse You the amounts authorized by Us for repairs performed on Your
            Vehicle that are covered by this Service Contract, less any applicable Deductible, as
            shown in the Coverage Information section of the Application.
       7.   Submit the Completed Repair Order Within Thirty (30) Days – Once authorization is
            obtained and the repair is completed, all repair orders must be submitted to the
            administrator within thirty (30) days to be eligible for reimbursement.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                10
  Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 12 of 41
                                        VII. ARBITRATION
READ THE FOLLOWING ARBITRATION PROVISION (“PROVISION”) CAREFULLY. IT LIMITS
CERTAIN OF YOUR RIGHTS, INCLUDING YOUR RIGHT TO OBTAIN RELIEF OR DAMAGES
THROUGH COURT ACTION.
Any legal dispute between You and the Administrator and/or the Provider relating to this Service
Contract shall be resolved through binding arbitration. To begin the arbitration process, either You or
We must make a written demand to the other party for arbitration. The arbitration will take place before
a single arbitrator on the panel of the Better Business Bureau (BBB) for Central Ohio at: 1169 Dublin
Road, Columbus, OH 43215-1005. The filing fees to begin and to carry out the arbitration process will
be shared equally between You and Us. The Federal Arbitration Act, 9 U.S.C. § 1, et seq., will govern
and not any state law on arbitration.
The agreed upon arbitration will be administered in keeping with the Binding Pre-Dispute Rules of
the BBB that are in effect when the Claim is filed. You may get a copy of the BBB’s rules by
contacting the BBB at: 1169 Dublin Road, Columbus, OH 43215-1005, by calling (614) 486-6336
or by visiting www.bbb.org.
Any party to the arbitration may participate by telephone.
You agree and understand that this arbitration provision means that You give up Your right to go to
court for any Claim covered by this provision and the remaining terms of this Service Contract. The
parties agree to arbitrate solely on an individual basis, and that this Service Contract does not permit
class arbitration or any Claims brought as a plaintiff or class member in any class or representative
arbitration proceeding. The arbitrator may not consolidate more than one person’s Claims, and may
not otherwise preside over any form of a representative or class proceeding. The arbitrator’s ruling
shall be final and binding on all parties, except for any right of appeal provided by the Federal
Arbitration Act.
                                        VIII. CLASS ACTION
Any Claim must be brought in the parties’ individual capacity, and not as a plaintiff or class member in
any purported class, collective, representative, multiple plaintiffs, or similar proceeding (“Class
Action”). The parties expressly waive any ability to maintain any Class Action in any forum. An
arbitrator shall not have authority to combine or aggregate similar Claims or conduct any Class Action
nor make an award to any person or entity not a party to the arbitration. Any Claim that all or part of
this Class Action Waiver is unenforceable, unconscionable, void, or voidable may be determined only
by a court of competent jurisdiction and not by an arbitrator.
THE PARTIES UNDERSTAND THAT THEY WOULD HAVE HAD A RIGHT TO LITIGATE THROUGH
A COURT, TO HAVE A JUDGE OR JURY DECIDE THEIR CASE AND TO BE PARTY TO A CLASS
OR REPRESENTATIVE ACTION, HOWEVER, THEY UNDERSTAND AND CHOOSE TO HAVE ANY
CLAIMS DECIDED INDIVIDUALLY THROUGH ARBITRATION.




  NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                  11
Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 13 of 41




                 EXHIBIT B
Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 14 of 41
Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 15 of 41
Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 16 of 41
Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 17 of 41




                 EXHIBIT C
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 18 of 41




From: Charles Gonzalez <acharlesz@yahoo.com>
Sent: Thursday, June 10, 2021 12:24:40 PM
To: Tracee Norﬂeet <tnorﬂeet@carguardadmin.com>
Subject: Fw: A Message From AAP



----- Forwarded Message -----
From: Jeff Carr <customerservice@useaap.com>
To: "acharlesz@yahoo.com" <acharlesz@yahoo.com>
Sent: Thursday, April 8, 2021, 10:50:54 AM MST
Subject: A Message From AAP




 Dear Charles Gonzalez,
 Here is the Policy Card for your 2008 FORD MUSTANG GT.



                                AAP
                                   Charles Gonzalez
                                   1ZVHT82H985119981
                                   Contract#: DAE1009605
                                   Exp: 04/10/2026 Ded: 100
                                   Coverage: Enhanced Powertrain
                                   Claims Phone#: 877-356-1500
      Please print your
        card (shown at             Roadside: 866-994-4667
    right), fold in half,                               ◄ Cut around box and fold here ‚ ▼
    and keep it in your           In The Event Of A Breakdown
                 vehicle        1.Insure your safety and that of your passengers; protect
                                  your vehicle from further damage.
                                2.Deliver your vehicle to a licensed repair facility.
                                3.Give the repair facility permission to determine the cause of the
                                  breakdown, the required repairs, and the cost of such repairs.
                                  (NOTE: This may include diagnosis and teardown)
                                4.Instruct the repair facility to call the claims authorization
                                  number shown in your contract prior to starting any repairs.
                                5.The contract administrator will provide a corporate credit
                                  card to pay for covered repairs.
                                * Refer to your contract for complete instructions & contract details

                            KEEP THIS CARD IN YOUR MOTOR VEHICLE AT ALL TIMES

 Get the app
                            Charles, Thank you for Your Business

                            The information show above is NOT a complete description of the coverage, terms,
                            conditions, limitations, exclusions, and other requirements. Read the actual document
                            providing protection for complete details.
                            @
Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 19 of 41
Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 20 of 41




                 EXHIBIT D
    Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 21 of 41


AAP
1300 Old Congress Road
West Palm Beach, FL 33409
888-678-0697




  Charles Gonzalez
  Po Box 262
  Chandler, AZ 85244-0262


  Congratulations! Your valuable mechanical breakdown protection is detailed in the
  enclosed contract booklet. Please look it over and call with any questions you may have.
  Thank you for your purchase; we look forward to servicing your protection needs. Please
  call us for a quote on any other vehicle in your household. Vehicles under 150,000 miles
  may qualify for additional coverages, and multi-vehicle discounts are available.

  Be sure to familiarize yourself with the coverage, maintenance requirements, and
  procedures in the event of a mechanical breakdown. Proper maintenance of your vehicle
  will contribute to a trouble free driving experience. You should follow your vehicle
  manufacturer’s recommended maintenance for your driving habits.

  We encourage you to store your new service agreement in your vehicle. This document
  contains important numbers needed in the event of a breakdown.

  Welcome to our family of vehicle owners that have the peace of mind and financial
  security of mechanical breakdown protection.


  THANK YOU AGAIN!

  Jeff Carr
  Protection Specialist

                                           IMPORTANT CONTACT NUMBERS:
                                           Claims: 877-356-1500

                                           Roadside: 866-994-4667




                                                                                  WSTD01
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 22 of 41

             Enhanced
                                                      VEHICLE SERVICE CONTRACT
             Powertrain
             Coverage                                        APPLICATION
                                                      Service Contract Number:           DAE1009605

PURCHASER INFORMATION
Last Name:                              First Name:                    Middle Initial:     Telephone:
Gonzalez                                Charles                                             480-559-9739
Spouse Name:                                              Email Address:
                                                          acharlesz@yahoo.com
Street Address:                                           City:                           State:        Zip Code:
Po Box 262                                                Chandler                         AZ           85244-0262
SELLER INFORMATION
Seller Name:                                                                              Seller Number:
AAP
Street Address:                                                                           Telephone:
1300 Old Congress Road                                                                     888-678-0697
City:                                                                                     State:        Zip Code:
West Palm Beach                                                                           FL            33409
LIENHOLDER INFORMATION
Lienholder Name:
Mepco INSTALLMENT AGREEMENT
VEHICLE INFORMATION
Year:               Make:                                 Model:
2008                FORD                                   MUSTANG GT
Vehicle Identification Number:
1ZVHT82H985119981
Current Odometer:                                         Vehicle Purchase Price:
133,180                                                   N/A
Vehicle Purchase Date:
N/A
COVERAGE INFORMATION
Service Contract Purchase Date:                           Service Contract Purchase Price:         Deductible:
03/12/2021                                                $4053.00                                 $ 100
Total Months:            Total Miles:                     Expiration Date:           Expiration Mileage:
60                       100,000                           04/10/2026                    233,180
Optional Surcharge Coverage:
Drive Axle AC Elec Fuel
Mandatory Surcharges::




        NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017           1
    Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 23 of 41

DECLARATION SECTION

The Purchaser understands and acknowledges that:
1. The Purchaser has reviewed and understands the Service Contract and will abide by the terms of the
   Service Contract.
2. This is an application for a Service Contract between the Purchaser and the Provider, National
   Administrative Service Co. LLC, located at 5500 Frantz Road, Suite 120, Dublin, Ohio 43017, (877) 356-
   1500. (Arizona, Louisiana, Nevada, New Mexico, New York, Virginia and Washington Residents: The
   Provider is Autoguard Advantage Corporation, 5500 Frantz Road, Suite 120, Dublin, Ohio 43017, (866)
   994-7063.)
3. This Application must be received by the Administrator, National Administrative Service Co. LLC, 5500
   Frantz Road, Suite 120, Dublin, OH 43017, (800) 356-1500 from the Seller, verified and accepted by the
   Administrator for Vehicle eligibility. (Arizona, Louisiana, Nevada, New Mexico, New York, Virginia and
   Washington Residents: The Administrator is Dimension Service Corporation, 5500 Frantz Road, Suite
   100, Dublin, Ohio 43017, (866) 994-7063.)
4. This Application will be attached to and become part of the Service Contract.
5. The Purchaser confirms that the information contained in this Application is accurate and complete to the
   best of their knowledge and belief.
6. Performance to the Purchaser under this Service Contract is guaranteed by an authorized insurance
   company. The Service Contract Purchaser may file a Claim with the insurance company if any promise
   made in the Service Contract has been denied or has not been honored within sixty (60) days from the
   date proof of loss was filed. The name and address of the insurance company is: American Bankers
   Insurance Company of Florida, 11222 Quail Roost Drive, Miami, FL 33157, (866) 306-6694.
7. PURCHASE OF THIS SERVICE CONTRACT IS NOT REQUIRED IN ORDER TO PURCHASE A
   VEHICLE OR OBTAIN VEHICLE FINANCING.
8. This Service Contract contains an arbitration provision which may affect Your legal rights. Please review
   the arbitration section in its entirety to determine whether Your legal rights are affected.




        NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017           2
   Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 24 of 41
                                       I.    DEFINITIONS
Throughout this Service Contract certain words and phrases are used that have special
meanings. These terms appear in boldface type. Their meanings are listed below:
Actual Cash Value (ACV) – Means the National Auto Dealers Association (NADA) published
average wholesale value of Your Vehicle immediately prior to Breakdown taking age, condition,
and mileage into consideration.
Administrator – Means the company that provides administrative services for this Service
Contract: National Administrative Service Co., LLC, 5500 Frantz Road, Suite 120, Dublin, OH
43017, (866) 356-1500. (Arizona, New Mexico, New York, Virginia and Washington Residents: The
Administrator is Dimension Service Corporation, 5500 Frantz Road, Suite 120, Dublin, OH 43017,
(866) 994-7063.)
Application – Means the document, which must be attached to and forms part of this Service
Contract. It lists information regarding You, Your Vehicle, Coverage Selected and other vital
information.
Breakdown – Means the inability or failure of a Covered Part to perform the function for which
it was intended by the manufacturer as a result of the normal use of Your Vehicle.
Claim(s) – Means a request made by You for benefits under this Service Contract.
Coverage, Coverage Selected – Means the protection You have selected, as shown in the
Coverage Information section of the Application.
Covered Part(s) – Refers to the mechanical or electrical components described under Section II.
SCHEDULE OF COVERAGE, as contained in this Service Contract which are original parts on
Your Vehicle at the time of its purchase by You or like replacement parts meeting the
manufacturer’s specifications.
Deductible – Means the amount You are required to pay, as shown in the Coverage Information
section of the Application, per repair for covered Breakdowns.
Licensed Repair Facility – Refers to the entity that is, has, or will be performing repairs to Your
Vehicle. Such facility must be licensed and/or approved by the state to perform automotive repairs,
must have a tax identification number where required, and be capable of performing the needed
repairs to Your Vehicle.
Lienholder – Means the party responsible for collecting payments on Your Service Contract, as
identified in the Lienholder Information section of the Application and the separate payment plan
agreement You entered at the time of Service Contract purchase.
Manufacturer’s Warranty – Means the warranty provided at no additional cost to You by the
Vehicle’s manufacturer.
Odometer Reading at Purchase Date – Means the original mileage on Your Vehicle’s odometer
on the Service Contract Purchase Date as shown in the Coverage Information section of the
Application.
Reasonable Cost – Means the repair costs that are recognized locally and/or nationally for a
similar repair. We may use published parts and labor guides to establish Our costs. The
Administrator reserves the right to determine recognized labor manuals. The maximum hourly
labor rate that We will pay shall not exceed what is usual and customary where Your Vehicle’s
Breakdown occurred.
Seller – Means the entity who sold You this Service Contract as identified in the Seller
Information section of the Application.
  NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                1
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 25 of 41
Service Contract – Means this document, which includes the Application, that You have
purchased from the Seller to protect Your Vehicle.
Service Contract Purchase Date – Means the sale date of this Service Contract to You as
shown in the Coverage Information section of the Application.
Vehicle, Your Vehicle – Means the Vehicle that is described in the Vehicle Information section of
the Application.
Waiting Period – Means the later of thirty (30) days AND one thousand (1,000) miles or
ninety (90) days AND two hundred (200) miles from the Service Contract Purchase Date.
We, Us, Our, Provider – Means the Service Contract Provider (‘Provider’) and is identified as:
National Administrative Service, Co., LLC, 5500 Frantz Road, Suite 120, Dublin, OH 43017, (877)
356-1500, who is obligated to provide services and pay Claims under this Service Contract.
(Arizona, New Mexico, New York, Virginia and Washington Residents: The Provider is Autoguard
Advantage Corporation, 5500 Frantz Road, Suite 120, Dublin, OH 43017, (866) 994-7063.)
You, Your, Purchaser, Service Contract Holder – Means the individual shown in the Purchaser
Information section of the Application, or the person to whom this Service Contract was properly
transferred.
                                   II.   SCHEDULE OF COVERAGE
We will pay or reimburse You for Reasonable Costs to repair or replace any Breakdown of a
mechanical part or component (Covered Part(s)) listed below, less any Deductible(s) You are
required to pay, in accordance with Section IV. GENERAL PROVISIONS contained in this
Service Contract. Reimbursement amounts for replacement parts or components may be
based on new, remanufactured, non-OEM or used parts, at Our sole discretion.
BASIC COVERAGE:
1.     Engine (Only the Following Parts Are Covered): Pistons, piston rings, piston pins,
       crankshaft and main bearings, connecting rods and rod bearings, camshaft and camshaft
       bearings, timing chain and timing gears, intake and exhaust valves, valve guides, valve
       springs, oil pump, push rods, rocker arms, hydraulic lifters, rocker arm shafts and water
       pump.
       Turbocharger/Supercharger (Factory Installed Only and Only If the Application Shows
       That You Have Paid the Mandatory Surcharge For Turbo/Supercharger Coverage):
       Housing and all internal parts. No other parts are included under this Service Contract.
       Seals and gaskets are only covered when required in connection with the replacement of a
       Covered Part.
2.     Transmission/Transaxle: All internally lubricated parts contained within the manual or
       automatic transmission housing, including oil pump, drums, planetary, sun gear and shell,
       shafts, bearings, side gears, carrier, pinion gear, ring gear, shift rails, forks, synchronizers,
       and torque converter. Transmission/Transaxle Case is covered only if damaged by an
       internally lubricated Covered Part. Damage resulting from failures by related parts or units
       such as, but not limited to: friction parts, such as clutches of any kind, levers, controls,
       linkage, cables, radiator, coolers, rubber mounts, external or internal metal or rubber lines or
       hoses, viscous couplings, and internal or external electrical components of the transmission
       are not covered. Seals and gaskets are only covered when required in connection with the
       replacement of a Covered Part.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                    2
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 26 of 41
3.     Transfer Case: All internally lubricated parts contained within the 4X4 Transfer Case (only if
       the Application shows that You have paid the mandatory surcharge for 4WD/AWD
       coverage). The transfer case is covered only if damaged by an internally lubricated Covered
       Part. Seals and gaskets are only covered when required in connection with the replacement
       of a Covered Part.
4.     Differential: All internally lubricated parts contained within the differential housing. Seals and
       gaskets are only covered when required in connection with the replacement of a Covered
       Part.
OPTIONAL SURCHARGED COVERAGE:
If You have selected and purchased any of the Optional Surcharged Coverage items and the
appropriate box is marked on the Application, We will pay or reimburse You for Reasonable Costs
to repair or replace any Breakdown of a mechanical or electrical part or component (Covered
Part(s)) listed below, less any Deductible(s) You are required to pay, in accordance with Section IV.
GENERAL PROVISIONS contained in this Service Contract. Reimbursement amounts for
replacement parts or components may be based on new, remanufactured, non-OEM or used
parts, at Our sole discretion. Non-OEM parts deemed by the Administrator to be of equal quality
as the Covered Part(s) that failed, immediately before the failure, taking into account the part’s wear,
age, and mileage.
1.     Drive Axle: CV and u-joints, drive axles and shafts.
2.     Air Conditioning: All internally lubricated parts contained within the compressor housing
       case(s). Seals and gaskets are only covered when required in connection with the
       replacement of a Covered Part.
3.     Electrical: Alternator, voltage regulator, power window motor(s), heater fan/motor, and
       starter motor.
4.     Fuel: Fuel delivery (mechanical) pump, fuel injection pump, metal fuel delivery lines, and fuel
       tank.
5.     Seals and Gaskets: Leaking seals and gaskets for any Covered Part listed. Minor seepage
       of fluid is considered normal and does not qualify for Coverage under this Service Contract.
                 III.   PERSONAL PROTECTION AND ROAD SERVICE BENEFITS
THE FOLLOWING BENEFITS ARE NOT SUBJECT TO A DEDUCTIBLE:
1.     Towing Benefit: In the event of a Breakdown covered by this Service Contract, We will
       pay or reimburse You for receipted towing expenses up to one hundred dollars ($100) per
       occurrence. Any payment shall be for actual towing charges in excess of applicable
       reimbursement from the manufacturer or any other towing coverage.
2.     Rental Benefit: In the event of a Breakdown covered by this Service Contract, We will pay
       or reimburse You for receipted expenses to rent a replacement vehicle (from a licensed
       rental agency) or for alternate public transportation while Your Vehicle is at a Licensed
       Repair Facility. Coverage will be provided to You up to a maximum of thirty-five dollars ($35)
       for every eight (8) labor hours, or portion thereof, of applicable labor time required to
       complete the repair, up to a maximum of one hundred seventy-five dollars ($175) for each
       repair visit. In addition, a maximum of four (4) additional days of rental coverage are available
       for part(s) delays and/or Vehicle inspection requested by the Administrator.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                    3
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 27 of 41
3.     Trip Interruption: In the event a Breakdown covered by this Service Contract occurs more
       than one hundred (100) miles from Your home and results in a Licensed Repair Facility
       keeping Your Vehicle overnight, We will reimburse You for receipted motel and restaurant
       expenses, up to one hundred twenty-five dollars ($125) per day for a maximum of three (3)
       days for a total benefit per occurrence of three hundred seventy-five dollars ($375).
4.     Road Service Benefit: In the event Your Vehicle becomes disabled and requires on-site
       assistance (from a Licensed Repair Facility) for vehicle extrication, fuel or fluid delivery, or
       battery boost/jump, We will reimburse You for receipted expenses (excluding the cost of
       fluids or fuel expense) up to a maximum of one hundred dollars ($100) per occurrence. This
       benefit excludes towing.
       In the event You require road service benefits listed under this section, contact the road service
       benefits administrator at (866) 994-4667 for prior approval.
                                    IV.   GENERAL PROVISIONS
This Service Contract is between You and Us, and is subject to all the terms and conditions
contained herein:
A.     Service Contract Coverage Period:
       Coverage begins at the later of thirty (30) days after the Service Contract Purchase Date
       AND one thousand (1,000) miles or ninety (90) days AND two hundred (200) miles after the
       Odometer Reading at Purchase Date and shall continue to be in effect until the Service
       Contract is terminated, cancelled, voided or when either the Vehicle’s odometer registers
       the mileage indicated on the Application as “Expiration Mileage” or the date listed as
       “Expiration Date, whichever occurs first.
       We reserve the right to refuse, cancel, terminate, or void any Service Contract which does
       not meet Our underwriting guidelines, is submitted with insufficient payment, or if You make
       a material misrepresentation in obtaining this Service Contract or in the submission of a
       Claim.
B.     Coverage Provided:
       We will reimburse You or a Licensed Repair Facility for the costs to repair or replace Covered
       Parts that fail due to a Breakdown, less any applicable Deductible. Labor fees are reimbursed
       according to a nationally recognized labor guide and subject to a maximum per hour rate not to
       exceed the limit stated in Section IV. GENERAL PROVISIONS – D. Limit of Liability.
       Replacement parts may be new, remanufactured, or of like kind and quality. Reimbursement is
       based on the Manufacturer’s Suggested Repair Price for parts and the labor is based on a
       nationally recognized labor manual.
C.     Territory:
       This Service Contract applies only to Breakdowns that occur in the United States or
       Canada.
D.     Limit of Liability:
       Our total Aggregate Limit of Liability for all Claims paid or payable during the term of this
       Service Contract shall not exceed a total dollar amount of ten thousand ($10,000) dollars.
       Once the maximum limit of liability has been reached, this Service Contract, its transfer and
       cancellation rights terminate and no further Claims can be made against Us. We will not be
       liable to You for consequential damages or injuries, nor for any costs or expenses that provide
       betterment, upgrade, or enhancement to Your Vehicle. This limit of liability applies regardless of
       the cause and regardless of the legal theory asserted. There are no warranties that extend


     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                    4
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 28 of 41
       beyond the description on the face hereof. The warranties of merchantability and fitness for a
       particular purpose are expressly excluded and disclaimed.
E.     Deductible:
       In the event of a Breakdown covered by this Service Contract, You are required to pay a
       Deductible, as shown on the Application, per repair for covered Breakdowns.
F.     Transfer of Service Contract:
       Your Service Contract may be transferable to someone to whom You sell or otherwise
       transfer Your Vehicle while this Service Contract is still in force. This Service Contract
       cannot be transferred if the title transfer of Your Vehicle passes through an entity other than
       the subsequent buyer, or Your Vehicle is sold or traded to a dealership, leasing agency or
       entity/individual in the business of selling vehicles. This Service Contract can only be
       transferred once and the transfer must be initiated by the original Service Contract
       Purchaser. In order to transfer the Service Contract, the following must be submitted to the
       Administrator within thirty (30) days of the change of ownership to the subsequent individual
       purchaser:
            A completed transfer application form signed by You and the purchaser of Your
            Vehicle. (Contact the Administrator to obtain a copy of the transfer application form);
            A seventy-five dollar ($75) transfer fee made payable to the Administrator; and
            Copies of all Your maintenance and service receipts for the Vehicle as required in Section
            VI. YOUR RESPONSIBILITIES FOR SERVICE AND MAINTENANCE.
       Forward all required documentation to the Administrator at the address shown in the
       Declarations Section of the Application. Any Manufacturer’s Warranty must also be
       transferred at the same time as Vehicle ownership transfer. NOTE: The term and/or
       coverage under some vehicle manufacturer’s warranties are reduced upon transfer to a
       subsequent vehicle owner. Breakdowns to components covered by the manufacturer during
       the term of the original Manufacturer’s Warranty are not covered under this Service
       Contract regardless of transfer. Copies of all maintenance records and original receipts
       showing actual oil changes and manufacturer’s recommended maintenance must be given to
       the new owner and provided to the Administrator at the time of submission of the transfer
       request. These maintenance records must be retained along with similar documentation for
       future maintenance work that the new owner has performed in accordance with Section VI.
       YOUR RESPONSIBILITIES FOR SERVICE AND MAINTENANCE. If these requirements are
       not met, the Administrator has the right to deny transfer of this Service Contract.
G.     Cancellation Provisions:
       1.   You may cancel this Service Contract at any time by contacting Us to complete
            and sign a cancellation form or by mailing written notice to Us of Your desire to cancel
            the Service Contract.
            a.    In either instance the request must be accompanied by a notarized odometer
                  affidavit indicating the current odometer reading as of the date of the cancellation
                  request.
            b.    The request for cancellation must be made to Us no later than forty-five (45) days
                  of the date that the cancellation is to be effective.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                   5
  Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 29 of 41
     2.    If no Claim has been made under this Service Contract, You may return this
           Service Contract within the first thirty (30) days. The Service Contract will be void
           and We will refund to You the full amount of money paid by You. This right to void the
           Service Contract is not transferable and applies only to the original Service Contract
           Holder.
     3.    If the purchase price of Your Service Contract has been paid in full at the time of Your
           cancellation request and You cancel this Service Contract after the first thirty (30) days or
           any time after a Claim has been authorized or paid, We will refund an amount of the
           Service Contract price according to the pro-rata method which reflects the greater of the
           days in force or the miles driven based on the term of the Coverage Selected and the
           date Coverage began, less any Claims paid or payable on the Service Contract where
           applicable by law. (In the event of a cancellation due to repossession only, Claims paid
           shall not be deducted from any cancellation refund due.) An administrative fee of seventy-
           five dollars ($75) will be deducted from the cancellation refund.
           If the purchase price of Your Service Contract has not been paid in full at the time of
           Your cancellation request, any refund due may be fully or partially paid to the
           Lienholder or other party responsible for collecting payment on Your Service
           Contract, as listed on the Application, or any separate payment plan agreement
           entered into at the time of purchase.
     4.    After this Service Contract has been in force for more than thirty (30) days, We may
           cancel this Service Contract only for:
           a.   Non-payment of the Service Contract purchase price;
           b.   Intentional misrepresentation in obtaining the Service Contract;
           c.   Intentional misrepresentation in the submission of a Claim; or
           d.   Discovery of an act or omission by You or a violation of any of the condition of this
                Service Contract which occurs after the purchase date of this Service Contract
                and which substantially and materially increases the service required under this
                Service Contract.
     5.    We may cancel this Service Contract by mailing written notice to You at Your last
           known address at least ten (10) days prior to the effective date of cancellation with
           the reason for the cancellation in the notice.
     6.    If You finance this Service Contract, payments made will apply only to Your
           Service Contract, not Your Vehicle. The Lienholder shown on the Application
           may cancel Your Service Contract in the event of Your non-payment of the
           Service Contract charge. In the event Your Service Contract is cancelled for
           non-payment, You forfeit any and all refund rights under this Service Contract.
     7.    Your Service Contract may be cancelled for non-payment of the Service Contract
           purchase price or if Your Vehicle is declared a total loss or repossessed.
     8.    If Your Service Contract was financed and You or We cancel this Service Contract,
           the Lienholder, if any, will be named on a cancellation refund check as their interest
           may appear.
     9.    If You or We have cancelled this Service Contract and You have not received a refund
           from Us within thirty (30) days of such cancellation, You may make a Claim with the
           insurance company identified herein.


  NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                   6
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 30 of 41
       NOTE: These Cancellation Provisions apply to the original Service Contract Purchaser. Service
       Contracts that have been transferred are not eligible for cancellation.
H.     Right of Removal:
       In the event of any dispute between Us and the Licensed Repair Facility, We shall have the
       right, with Your permission, to move the Vehicle to a Licensed Repair Facility of Our
       choice.
I.     Subrogation:
       In the event that Coverage is provided under this Service Contract, We shall be subrogated
       to all the rights You may have to recover against any person or organization arising out of
       any safety defect which is the subject of a voluntary or mandatory recall campaign, as well as
       out of any order, judgment, consent decree, or other settlement. You shall execute and
       deliver instruments and papers and do whatever is necessary to secure such rights. You
       shall do nothing to prejudice those rights. Further, all amounts recovered by You for which
       You have received benefits under this Service Contract shall belong to, and be paid to Us,
       up to the amount of benefits paid under this Service Contract.
J.     Manufacturer’s Statement
       If the term of this Service Contract overlaps with the term of Your Manufacturer’s
       Warranty, look first to Your Manufacturer’s Warranty for coverage. This Service Contract
       excludes coverage for any loss covered by Your Manufacturer’s Warranty, but may
       nevertheless provide benefits in addition to those provided by Your Manufacturer’s
       Warranty.
                                     V.    WHAT IS NOT COVERED
THIS SERVICE CONTRACT DOES NOT PROVIDE COVERAGE:
A.     FOR ANY PARTS OR COMPONENTS NOT SPECIFICALLY LISTED UNDER SECTION II.
       SCHEDULE OF COVERAGE, OR ANY PARTS OR COMPONENTS LISTED UNDER
       “OPTIONAL SURCHARGED COVERAGE” WHERE THE APPLICABLE SURCHARGE HAS
       NOT BEEN PAID.
B.     FOR ANY CLAIM NOT RECEIVING PRE-AUTHORIZATION FOR REPAIRS FROM THE
       ADMINISTRATOR (EXCEPT AS MAY OTHERWISE BE PROVIDED UNDER SECTION VI.
       YOUR RESPONSIBILITIES FOR SERVICE AND MAINTENANCE – ITEM B3.
       EMERGENCY REPAIRS).
C.     FOR MAINTENANCE SERVICES AND/OR PARTS DESCRIBED AS SUCH BY THE
       MANUFACTURER AND OTHER NORMAL MAINTENANCE SERVICES AND PARTS WHICH
       INCLUDE, BUT ARE NOT LIMITED TO: ALIGNMENTS, ADJUSTMENTS, CLEANING,
       WHEEL BALANCING, TUNE-UPS, SPARK PLUGS, SPARK PLUG WIRES, GLOW PLUGS,
       MANUAL TRANSMISSION CLUTCH ASSEMBLY (FRICTION CLUTCH DISC, PRESSURE
       PLATE, FLYWHEEL, AND THROW OUT AND PILOT BEARINGS), MANUAL AND
       HYDRAULIC LINKAGES, HOSES, DRIVE BELTS, SHOP SUPPLIES, AND
       ENVIRONMENTAL WASTE CHARGES; ANY COMPONENT THAT ITS SOLE PURPOSE IS
       FOR ILLUMINATION SUCH AS BUT NOT LIMITED TO: SEALED BEAMS, HIGH-INTENSITY
       DISCHARGE (XENON) HEADLAMPS OR ASSEMBLIES, LEDs, LIGHT BULBS, AND
       LENSES.
D.     FOR ANY BREAKDOWN RESULTING FROM AN OUTSIDE FORCE INCLUDING: ROAD
       HAZARD, COLLISION, FIRE, THEFT, VANDALISM, RIOT, EXPLOSION, LIGHTNING,
       EARTHQUAKE, FREEZING, RUST OR CORROSION, WINDSTORM, HAIL, WATER OR
       FLOOD, ACTS OF GOD, SALT, ENVIRONMENTAL DAMAGE, INTRODUCTION OF
     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                  7
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 31 of 41
       FOREIGN OBJECTS, CHEMICALS; CONTAMINATION OF FLUIDS, FUELS, COOLANTS,
       OR LUBRICANTS; ANY HAZARD INSURABLE UNDER STANDARD PHYSICAL DAMAGE
       INSURANCE POLICIES REGARDLESS OF WHETHER SUCH INSURANCE IS IN FORCE,
       OR ANY CONSEQUENTIAL DAMAGE OR DIMINUTION IN VALUE RESULTING FROM THE
       FAILURE OF A COVERED OR NON-COVERED PART. DAMAGE RESULTING FROM
       COAGULATED COOLANTS OR OIL SLUDGE IS NOT COVERED.
E.     FOR ANY BREAKDOWN CAUSED BY NEGLIGENCE, LACK OF SCHEDULED
       MAINTENANCE REQUIRED BY THE MANUFACTURER’S MAINTENANCE SCHEDULE
       FOR YOUR VEHICLE (SEE SECTION VI. YOUR RESPONSIBILITIES FOR SERVICE AND
       MAINTENANCE, ITEM A. MAINTENANCE REQUIREMENTS AND SERVICE HISTORY),
       FOR IMPROPER SERVICING OR REPAIRS PERFORMED BY YOU OR A LICENSED
       REPAIR FACILITY, OR FAILURE TO PROTECT YOUR VEHICLE FROM FURTHER
       DAMAGE HAS OCCURRED (INCLUDING FAILURE TO REPLACE LEAKING SEALS
       AND/OR GASKETS IN A TIMELY MANNER). FAILURE TO PROVIDE VERIFIABLE PROOF
       OF MAINTENANCE WILL VOID COVERAGE. ANY BREAKDOWN CAUSED BY THE
       FAILURE TO MAINTAIN PROPER LEVELS OF LUBRICANTS, AND/OR COOLANTS, OR
       ANY BREAKDOWN RESULTING FROM OVERHEATING REGARDLESS OF THE CAUSE.
F.     FOR VOICE RECOGNITION SYSTEMS; PERIMETER WARNING SYSTEMS OR ANY PART
       THEREOF; AND INFRARED SYSTEMS OR ANY PART THEREOF.
G.     FOR ANY REPAIR OR REPLACEMENT OF ANY COVERED PART IF A FAILURE OF THAT
       PART HAS NOT OCCURRED, OR REPAIR OR REPLACEMENT OF PARTS IN
       CONNECTION WITH A COVERED REPAIR WHEN THOSE PARTS ARE NOT NECESSARY
       FOR THE COMPLETION OF THE COVERED REPAIR, OR WERE NOT DAMAGED BY THE
       FAILURE OF A COVERED PART. SUCH REPAIR OR REPLACEMENT IS CONSIDERED AN
       IMPROVEMENT TO YOUR VEHICLE AND IS NOT COVERED BY THIS SERVICE
       CONTRACT.
H.     IF ANY ALTERATIONS NOT RECOMMENDED BY THE MANUFACTURER HAVE BEEN
       MADE TO YOUR VEHICLE, OR IF YOU ARE USING OR HAVE USED YOUR VEHICLE IN
       A MANNER NOT RECOMMENDED BY THE MANUFACTURER.
I.     FOR VEHICLES THAT DO NOT HAVE A VALID MANUFACTURER’S VIN OR ARE TITLE
       BRANDED AS SALVAGE, JUNK, REBUILT, TOTALED, FLOOD DAMAGED, OR
       MANUFACTURER BUYBACK.
J.     FOR ANY BREAKDOWN IF THE VEHICLE’S ODOMETER HAS BEEN ALTERED OR
       CEASED TO OPERATE SO THE ACTUAL VEHICLE MILEAGE CANNOT BE
       DETERMINED.
K.     FOR ANY LIABILITY FOR PROPERTY DAMAGE, OR FOR INJURY TO OR DEATH OF
       ANY PERSON, ARISING OUT OF THE OPERATION, MAINTENANCE, OR USE OF YOUR
       VEHICLE, DESCRIBED IN THIS SERVICE CONTRACT, WHETHER OR NOT RELATED
       TO THE COVERED PARTS. FOR LOSS OF USE, TIME, SHOP DELAYS, PARTS
       AVAILABILITY, PROFIT, INCONVENIENCE, OR ANY OTHER LOSS OR INCIDENTAL
       CHARGES.
L.     IF YOUR VEHICLE IS USED FOR TOWING A TRAILER OR ANOTHER VEHICLE OR
       OBJECT UNLESS YOUR VEHICLE IS EQUIPPED WITH A FACTORY INSTALLED OR
       FACTORY AUTHORIZED TOW PACKAGE. NO COVERAGE WILL BE PROVIDED IF YOUR
       VEHICLE IS USED FOR BUSINESS OR COMMERCIAL USE SUCH AS BUT NOT LIMITED
       TO: RENTAL, TAXI, LIMOUSINE OR SHUTTLE SERVICES, RIDE SHARE ENTERPRISES,
       DELIVERY, TOWING, ROAD REPAIR OPERATIONS, CONSTRUCTION, JOB SITE
       ACTIVITIES, HAULING, POLICE OR EMERGENCY SERVICE, PRINCIPALLY OFF-ROAD
     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017         8
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 32 of 41
       USE, RACING OR COMPETITIVE DRIVING, SNOW REMOVAL, ROUTE WORK, SERVICE
       OR REPAIR WORK, OR ANY USE INVOLVING REGULAR MULTIPLE DRIVERS.
M.     THE DAMAGE TO A NON-COVERED PART RESULTING FROM THE FAILURE OF A
       COVERED PART, OR DAMAGE OF A COVERED PART RESULTING FROM THE FAILURE
       OF A NON-COVERED PART.
N.     FOR CLAIMS MADE IF THE SERVICE CONTRACT HOLDER NO LONGER OWNS THE
       VEHICLE REGARDLESS OF WHEN THE FAILURE HAS OCCURRED.
O.     FOR ANY BREAKDOWN OR CONDITION OCCURRING PRIOR TO OR DURING THE
       WAITING PERIOD.
P.     FOR BREAKDOWNS THAT OCCUR TO YOUR VEHICLE OUTSIDE THE UNITED STATES
       OF AMERICA OR CANADA.
Q.     FOR DAMAGE AND/OR BREAKDOWN CAUSED BY THE LEAKING OR FAILURE OF
       ANY SEAL OR GASKET, UNLESS THE APPLICATION SHOWS THAT YOU HAVE
       PURCHASED THE SURCHARGE FOR SEALS AND GASKETS OPTIONAL COVERAGE
       AND ONLY AS DEFINED UNDER SECTION II. SCHEDULE OF COVERAGE.
R.     FOR ANY BREAKDOWN CAUSED BY THE GRADUAL REDUCTION IN OPERATING
       PERFORMANCE DUE TO NORMAL WEAR AND TEAR BASED ON THE AGE AND
       MILEAGE OF THE VEHICLE.
S.     FOR FAILURE TO ANY COVERED PART(S) CAUSED BY ANY OUTSIDE INFLUENCE OR
       PHYSICAL DAMAGE, INCLUDING BENT PARTS.
              VI. YOUR RESPONSIBILITIES FOR SERVICE AND MAINTENANCE
A.     Maintenance Requirements and Service History: You must have Your Vehicle checked
       and serviced in accordance with the manufacturer’s recommendations, as outlined in
       the Vehicle Owner’s Manual for Your Vehicle.
       NOTE: Your Vehicle Owner’s Manual lists different servicing recommendations based
       on Your individual driving habits and climate conditions. You are required to follow the
       normal or severe maintenance schedule that applies to Your conditions. Failure to
       follow the manufacturer’s recommendations that apply to Your specific conditions may
       result in the denial of Coverage.
       It is required that You retain “Proof” of maintenance for the service and/or repair work
       performed on Your Vehicle, regardless if the work was performed by You or a Licensed
       Repair Facility. “Proof” means repair orders from a Licensed Repair Facility and/or a
       self-maintained maintenance log that has corresponding “purchase receipts” for oil,
       filter, coolant, brake system flush, etc. A self-maintained log without corresponding
       “purchase receipts” is not acceptable as “Proof” of maintenance.
       Repair orders from a Licensed Repair Facility must be readable and understandable,
       with customer complaint and repair diagnosis, parts, labor hours, vehicle identification
       number, date, Vehicle mileage, Your name and signature, repair facility name address
       and phone number, repair totals, Deductible (if applicable, and method of payment to
       satisfy the repair order. “Proof” of maintenance and/or Your self-maintained log, with
       corresponding original receipts, may be requested by the Administrator for related
       repairs.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017               9
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 33 of 41
B.     In Case of Breakdown or Failure:
       If Your Vehicle incurs a Breakdown, You must take the following steps to file a Claim:
       1.   Prevent Further Damage – Take immediate action to prevent further damage. This
            Service Contract will not cover the damage caused by not securing a timely repair
            of the failed component. You may take Your Vehicle to any Licensed Repair
            Facility of Your choice.
       2.   Provide Evidence of Coverage – Provide the Licensed Repair Facility with a copy of
            Your Service Contract and/or Your Service Contract number.
       3.   Obtain Claim Authorization From the Administrator – Prior to any repair being
            made, instruct the service manager at the Licensed Repair Facility to obtain an
            authorization for the Claim. Any Claim for repairs made without prior
            authorization will not be covered except as provided under “Emergency Repairs”.
            The amount authorized by the Administrator is the maximum amount that will be
            paid for any repairs covered under the terms of this Service Contract. Any
            additional amount must receive prior approval from the Administrator.
            Emergency Repairs – Should an emergency occur which requires a Breakdown
            repair to be made at a time when the Administrator’s office is closed, You must
            call the Administrator’s office the next business day after the date of repair to
            determine if such repair will be covered. If it is determined that the repair is to be
            covered by this Service Contract, You will be reimbursed for the repair.
            Reimbursement is based on the Manufacturer’s Suggested Repair Price for Parts
            and the labor is based on a nationally recognized labor manual.
            NOTE: Emergency repairs exceeding four hundred dollars ($400) in close must
            always be pre-authorized by the Administrator. You assume all liability for
            payment of repairs that are not authorized to the Licensed Repair Facility. Should
            the Claim be accepted, You will be reimbursed as specified in Section IV.
            GENERAL PROVISIONS – Item B. Coverage Provided.
            The toll-free number for Emergency Repairs outside of normal business hours is:
            (877) 356-1500.
       4.   Authorize Tear-Down and/or Inspection – In some cases, You may need to
            authorize the Licensed Repair Facility to inspect and/or tear-down Your Vehicle in
            order to determine the cause and cost of the repair. You will be responsible for
            these charges if the Breakdown is not covered under this Service Contract. We
            reserve the right to require an inspection of Your Vehicle prior to any repair being
            made.
       5.   Review Coverage – After the Administrator has been contacted, review with the
            service manager what will be covered by this Service Contract.
       6.   Pay Any Applicable Deductible – At Our election, We will pay the Licensed Repair
            Facility or reimburse You the amounts authorized by Us for repairs performed on Your
            Vehicle that are covered by this Service Contract, less any applicable Deductible, as
            shown in the Coverage Information section of the Application.
       7.   Submit the Completed Repair Order Within Thirty (30) Days – Once authorization is
            obtained and the repair is completed, all repair orders must be submitted to the
            administrator within thirty (30) days to be eligible for reimbursement.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                10
  Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 34 of 41
                                        VII. ARBITRATION
READ THE FOLLOWING ARBITRATION PROVISION (“PROVISION”) CAREFULLY. IT LIMITS
CERTAIN OF YOUR RIGHTS, INCLUDING YOUR RIGHT TO OBTAIN RELIEF OR DAMAGES
THROUGH COURT ACTION.
Any legal dispute between You and the Administrator and/or the Provider relating to this Service
Contract shall be resolved through binding arbitration. To begin the arbitration process, either You or
We must make a written demand to the other party for arbitration. The arbitration will take place before
a single arbitrator on the panel of the Better Business Bureau (BBB) for Central Ohio at: 1169 Dublin
Road, Columbus, OH 43215-1005. The filing fees to begin and to carry out the arbitration process will
be shared equally between You and Us. The Federal Arbitration Act, 9 U.S.C. § 1, et seq., will govern
and not any state law on arbitration.
The agreed upon arbitration will be administered in keeping with the Binding Pre-Dispute Rules of
the BBB that are in effect when the Claim is filed. You may get a copy of the BBB’s rules by
contacting the BBB at: 1169 Dublin Road, Columbus, OH 43215-1005, by calling (614) 486-6336
or by visiting www.bbb.org.
Any party to the arbitration may participate by telephone.
You agree and understand that this arbitration provision means that You give up Your right to go to
court for any Claim covered by this provision and the remaining terms of this Service Contract. The
parties agree to arbitrate solely on an individual basis, and that this Service Contract does not permit
class arbitration or any Claims brought as a plaintiff or class member in any class or representative
arbitration proceeding. The arbitrator may not consolidate more than one person’s Claims, and may
not otherwise preside over any form of a representative or class proceeding. The arbitrator’s ruling
shall be final and binding on all parties, except for any right of appeal provided by the Federal
Arbitration Act.
                                        VIII. CLASS ACTION
Any Claim must be brought in the parties’ individual capacity, and not as a plaintiff or class member in
any purported class, collective, representative, multiple plaintiffs, or similar proceeding (“Class
Action”). The parties expressly waive any ability to maintain any Class Action in any forum. An
arbitrator shall not have authority to combine or aggregate similar Claims or conduct any Class Action
nor make an award to any person or entity not a party to the arbitration. Any Claim that all or part of
this Class Action Waiver is unenforceable, unconscionable, void, or voidable may be determined only
by a court of competent jurisdiction and not by an arbitrator.
THE PARTIES UNDERSTAND THAT THEY WOULD HAVE HAD A RIGHT TO LITIGATE THROUGH
A COURT, TO HAVE A JUDGE OR JURY DECIDE THEIR CASE AND TO BE PARTY TO A CLASS
OR REPRESENTATIVE ACTION, HOWEVER, THEY UNDERSTAND AND CHOOSE TO HAVE ANY
CLAIMS DECIDED INDIVIDUALLY THROUGH ARBITRATION.




  NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                  11
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 35 of 41
                                 IX.   SPECIAL STATE REQUIREMENTS

The following Special State Requirements and/or Disclosures apply if the Service Contract was
purchased in one of the following states and supersede any other provision herein to the contrary:
                                              ARIZONA

Section IV. GENERAL PROVISIONS – A. Service Contract Coverage Period is deleted and
replaced with the following:

The sale date of the Service Contract is the effective date of the Service Contract.

Section IV. GENERAL PROVISIONS – G. Cancellation Provisions – Item 3. is deleted and
replaced with the following:

3.     If the purchase price of Your Service Contract has been paid in full at the time of Your
       cancellation request and You cancel this Service Contract after the first thirty (30) days or
       anytime after a Claim has been authorized or paid, We will refund an amount of the Service
       Contract purchase price shown in the Coverage Information section of the Application
       according to the pro-rata method which reflects the greater of the days in force or the miles
       driven based on the term of the Coverage Selected and the date Coverage began. An
       administrative fee of seventy-five dollars ($75) will be deducted from the cancellation refund.

       If the purchase price of Your Service Contract has not been paid in full at the time of Your
       cancellation request, any refund due may be fully or partially paid to the Lienholder or other
       party responsible for collecting payments on Your Service Contract, as listed in the
       Lienholder Information section of the Application, or any separate payment plan agreement
       entered into at the time of Service Contract purchase.

Section IV. GENERAL PROVISIONS – G. Cancellation Provisions – Item 4. is amended to
include the following:

4.     We will not cancel or void this Service Contract due to pre-existing conditions, prior use or
       unlawful acts relating to the product or misrepresentation by Us or Our subcontractors.
       Neither We, Our assignees, nor Our subcontractors will cancel or void Coverage under this
       Service Contract due to acts or omissions or Our failure or Our assignee’s or Our
       subcontractor’s failure to provide correct information or to perform the services or repairs
       provided in a timely, competent and workmanlike manner.

Section V. WHAT IS NOT COVERED – The paragraphs below have been deleted and replaced
as follows:

E.     FOR ANY BREAKDOWN CAUSED BY YOU, WHILE YOU OWNED THE VEHICLE TO
       INCLUDE: MISUSE, ABUSE, NEGLIGENCE, LACK OF SCHEDULED MAINTENANCE
       REQUIRED BY THE MANUFACTURER’S MAINTENANCE SCHEDULE FOR YOUR
       VEHICLE (SEE SECTION VI. YOUR RESPONSIBILITIES FOR SERVICE AND
       MAINTENANCE), OR IMPROPER SERVICING OR REPAIRS PERFORMED BY YOU OR A
       LICENSED REPAIR FACILITY. FAILURE TO PROVIDE VERIFIABLE PROOF OF
       MAINTENANCE WILL/MAY VOID COVERAGE. FOR ANY BREAKDOWN CAUSED BY PRE-
       IGNITION, DETONATION, CARBON, SLUDGE OR VARNISH BUILD-UP, LUBRICANT
       BLOCKAGE OR THE FAILURE TO MAINTAIN PROPER LEVELS OF LUBRICANTS,
       AND/OR COOLANTS, OR ANY BREAKDOWN RESULTING FROM FAILURE TO PROTECT
       YOUR VEHICLE FROM FURTHER DAMAGE WHEN A BREAKDOWN HAS OCCURRED.
     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                  S1
     Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 36 of 41
       YOU ARE RESPONSIBLE FOR MAKING CERTAIN THAT THE OIL AND TEMPERATURE
       WARNING LIGHTS/GAUGES ARE FUNCTIONING PROPERLY. YOU MUST PULL OFF THE
       ROAD IMMEDIATELY, AS IS SAFE, AND DISCONTINUE VEHICLE OPERATION WHEN
       EITHER OF THESE LIGHTS/GAUGES INDICATE INADEQUATE PROTECTION OR
       PERFORMANCE.

H.     IF ANY ALTERATIONS HAVE BEEN MADE TO YOUR VEHICLE WHILE OWNED BY YOU,
       OR YOU ARE USING OR HAVE USED YOUR VEHICLE IN A MANNER NOT
       RECOMMENDED BY THE MANUFACTURER, INCLUDING, BUT NOT LIMITED TO
       DAMAGE RESULTING TO ANY CUSTOM OR ADD-ON PART OR FAILURE AS A RESULT
       OF ANY CUSTOM OR ADD-ON PART, INCLUDING BUT NOT LIMITED TO: ALL FRAME OR
       SUSPENSION MODIFICATIONS, LIFT KITS, OVERSIZED/UNDERSIZED TIRES, TRAILER
       HITCHES, ENGINE MODIFICATIONS, TRANSMISSION MODIFICATIONS, AND/OR DRIVE
       AXLE MODIFICATIONS, EMISSIONS AND/OR EXHAUST SYSTEMS MODIFICATIONS.
       OVERSIZED TIRES CAUSE YOUR ODOMETER TO READ IMPROPERLY. YOU MUST
       RETAIN PROOF THAT YOUR VEHICLE’S ODOMETER HAS BEEN RECALIBRATED SO
       THAT THE TRUE AND ACTUAL MILEAGE CAN BE DETERMINED. IF PROOF CANNOT BE
       PROVIDED, THE ADMINISTRATOR HAS THE RIGHT TO RECALCULATE YOUR
       EXPIRATION MILEAGE IN ACCORDANCE WITH INDUSTRY STANDARDS.

J.     FOR BREAKDOWNS, IF THE VEHICLE’S ODOMETER, WHILE YOU OWN THE VEHICLE,
       IS BROKEN, HAS BEEN ALTERED AND/OR CEASED TO OPERATE SO THE ACTUAL
       VEHICLE MILEAGE CANNOT BE DETERMINED. IF THE ODOMETER HAS CEASED TO
       OPERATE YOU MUST SEEK REPAIR IMMEDIATELY.

Section VII. ARBITRATION is amended to include the following:

You have a right under A.R.S. 20-1095-04 to contact the Director of Insurance in the event of any
dispute. Arbitration cannot supersede the Unfair Trade Practice Provision of Arizona law pursuant to
A.R.S. 20-1095-04 and 20-1095-09.




     NO CLAIMS WILL BE PAID WITHOUT PRIOR AUTHORIZATION. CLAIMS: (877) 356-1500
ABIC/Car Guard Select/01 04/2017                S2
       Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 37 of 41
PAYMENT PLAN AGREEMENT

                                                         Payment Plan Provider provided by:
                                                         SING For Service, LLC d/b/a MEPCO
                                                         10 S. Lasalle St., Suite 2310, Chicago, IL 60603
                                                         Fax: 866-656-6518 Telephone 800-397-6767




  Purchaser:

  Name: Charles Gonzalez
  Address: Po Box 262
  City/State/Zip: Chandler, AZ 85244-0262
  Phone: 480-559-9739

  Seller:
  Name: AAP
  Address: 1300 Old Congress Road
  City/State/Zip: West Palm Beach, FL 33409
  Phone: 888-678-0697
  Salesperson: Jeff Carr

       Payment Plan Terms                        (all dollar amounts are in U.S. dollars)

          Total Sales Price ................................ $ __________________
                                                                      4053.00

          Down Payment ................................... $ __________________
                                                                     199.00
          (Minimum 5% of Total Sales Price)
          Balance of Sales Price ..................... $ __________________
                                                                3854.00

          Number of Payments............................ __________________
                                                                    22
                                                              175.18
          Amount of Each Payment................... $ __________________
          (Balance of Sales Price divided by
          Number of Payments)
          Payment Date (each month)................. __________________
                                                          04/12/2021
          (First due date no more than 30 days
          from sale date)

          Final Payment Date .............................. __________________
                                                                 01/12/2023
          (Date of last payment)



This Payment Plan Agreement (“Agreement”) is between Purchaser and SING For Service, LLC d/b/a Mepco
(“MEPCO”), a Seabury Asset Management Company. Purchaser has purchased a service contract (“Contract”)
from Seller that is issued by Administrator listed below (“Administrator”). This Agreement is entered into to
enable Purchaser to pay for the Contract pursuant to an installment payment program.


                                                           F1                                          FMEPCC26
        Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 38 of 41
     Year:      2008
               __________________________________                                                 DAE1009605
                                                                                 Contract #: _____________________
   Make:        FORD
               __________________________________                                                 Enhanced Powertrain
                                                                                 Contract: _______________________
   Model:       MUSTANG GT
               __________________________________                                                 NADP
                                                                                 Administrator: __________________
      VIN:     __________________________________
                1ZVHT82H985119981                                                Contract and Payment Plan
    Term:       60
               ___________            133,180
                           Odometer:_____________                                                 03/12/2021
                                                                                 Effective Date: __________________

Refer to the Contract for the terms and conditions regarding the Contract.
In consideration of Purchaser being afforded the opportunity to pay for the Contract under the installment payment
program, the Purchaser and MEPCO acknowledge and agree as follows:
Purchaser has paid to Seller for its account in cash the down payment disclosed under “Payment Plan Terms” towards
the Total Sales Price of the Contract. The Balance of Sales Price shall be paid by Purchaser to MEPCO. Subject to
the Cancellation provisions on Page F3 hereof, Purchaser promises to pay MEPCO, the Balance of Sales Price in
accordance with the payment method selected by Purchaser from the options set forth below.


                               Authorization for Credit Card Payment
  The Balance of Sales Price may be paid by Purchaser through, and Purchaser hereby authorizes MEPCO to make, the
  applicable number of consecutive monthly charges to Purchaser’s credit card account listed below, in the amounts and on
  the dates disclosed under the Payment Plan Terms, until such time as the Balance of Sales Price, together with the
  applicable charges described on page F3 hereof (the “Applicable Charges”), are fully paid, or until such time as MEPCO
  has received written notification of termination (“Credit Card Payment Termination Notice”) from Purchaser in time to allow
  reasonable opportunity to act on it.

                                                             10/23                                   MasterCard
              Credit Card Number                       Expiration Date (MM/YY)                          Type of Card

   I authorize charges to my credit card account for payment of the Balance of Sales Price together with all Applicable
   Charges in accordance with this Agreement.

PURCHASER SHALL HAVE THE RIGHT, AT ANY TIME, TO CANCEL THE CONTRACT BY NOTICE TO MEPCO
(“Termination Notice”) OR BY NONPAYMENT. PURCHASER SHALL HAVE NO OBLIGATION TO MAKE ANY INSTALLMENT
PAYMENTS AFTER CANCELLATION. Subject to the Cancellation provisions on Page F3 hereof, unless MEPCO shall
previously have received a Bill Termination Notice, (i) a late payment fee may be imposed in the amount of the lesser of 5% of
the late payment or $5.00 in respect of any payment not received by MEPCO within five days of the scheduled Payment Date
therefor (the “Late Charge”), and (ii) in the event that any scheduled payment is not made on or before the scheduled Payment
Date, as provided in the Payment Plan Terms above, MEPCO is authorized by Purchaser (without notice thereof to Purchaser)
to direct Administrator or Seller to cancel Purchaser’s Contract and this Agreement at any time for nonpayment. Purchaser
hereby assigns to MEPCO all of Purchaser’s right, title and interest in and to the Contract, including Purchaser’s rights to cancel
the Contract, receive all unearned and refund amounts under the Contract and Purchaser’s right to make a direct claim for
indemnity against the Insurance Company. Purchaser represents to MEPCO that Purchaser’s decision to purchase the Contract
from Seller under the payment program did not result in Seller charging Purchaser a different Total Sales Price for the Contract
than Purchaser would have paid if Purchaser had decided instead to pay the purchase price of the Contract in full at the time
this Agreement was executed. The content and format of this Agreement have been adopted to provide Purchaser with
important information in a clear and familiar form, and their use does not imply that any particular federal or state law relating to
lending or installment sales is applicable to this Agreement or the transaction it contemplates. IF YOU FAIL TO MAKE ANY
PAYMENT WHEN DUE, YOUR CONTRACT WILL BE CANCELLED.
By signing below, I agree I have had the opportunity to review, accept, and correct any errors contained in this Agreement.
   Purchaser understands that the personal information regarding Purchaser that is provided by Purchaser in connection with this
Agreement will not be used or shared with any other party other than for the purpose of providing the services required by this
Agreement and the Contract and as required or permitted by applicable law.

  PER PHONE
________________________________________________                    This Agreement sets forth the terms and conditions of the
PURCHASER                                                           payment plan authorized by Purchaser by phone or other
 03/12/2021
____________________                                                electronic means. See page F3 for instructions to cancel.
DATE
                                                                    See page F3 for additional terms and conditions



                                                                 F2                                                    FMEPCC26
       Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 39 of 41
PAYMENT PLAN AGREEMENT
PROMISE TO PAY: In consideration of the sale of the Contract to Purchaser, Purchaser promises to pay to MEPCO, the
Balance of Sales Price and all Applicable Charges shown under Payment Plan Terms, subject to the provisions of this
Agreement. Purchaser shall not have any right to reduce any amount owed to MEPCO pursuant to this Agreement for
any reason whatsoever.
CANCELLATION: Purchaser has the right to cancel this Agreement at any time. Purchaser may cancel this Agreement
at any time by (i) electing not to make the next payment due pursuant to this Agreement or (ii) sending MEPCO a
Termination Notice. In the event that (a) Purchaser elects not to make the next payment due pursuant to this
Agreement, (b) MEPCO receives a Termination Notice or (c) an Event of Default occurs hereunder, MEPCO may
cancel the Contract and this Agreement. After the effective date of Cancellation, Purchaser shall have no further
obligation to make installment payments under this Agreement. IMPORTANT: Cancelling this Agreement does not
immediately cancel your Contract; It only cancels your payment plan. Coverage under your Contract will
eventually be cancelled (in accordance with the terms of this Agreement) based on your nonpayment. However,
you should contact the Seller or Administrator in order to immediately cancel your Contract. Purchaser hereby
assigns to MEPCO all of Purchaser’s right, title and interest in and to the Contract, including Purchaser’s rights to receive
all unearned and return amounts and to assert any rights to reinstate the Contract and all proceeds thereof, and
Purchaser’s right to make a direct claim for indemnity against the Insurance Company. In the event that Purchaser
has made total payments to MEPCO in excess of the portion of the Total Sales Price plus Applicable Changes earned
through the date of cancellation, Administrator or Seller shall refund the amount of such excess to Purchaser.
POWER OF ATTORNEY: Following any default hereunder, and subject to the Cancellation provisions above, Purchaser
hereby irrevocably appoints MEPCO as its true and lawful attorney-in-fact, only for the limited purposes related to
this Agreement set forth in the following sentence until all amounts payable hereunder are paid in full. MEPCO shall
have full power under this power of attorney to (i) cancel the Contract, (ii) receive, demand, collect or sue a n y p a r t y
for any amounts relating to the Contract, (iii) endorse or execute in Purchaser’s name all checks issued and all
other documents or instruments relating to the Contract, and (iv) take such other actions as are reasonably necessary to
further the purposes of this Agreement.
APPLICABLE CHARGES: If any payment due hereunder is more than five days late, and except as prohibited by
applicable law, Purchaser agrees to pay MEPCO the Late Charge. Nothing herein shall be considered to waive any
default hereunder or to grant any grace period with respect to any default for failure to make any payment on the
Payment Date. Notwithstanding anything herein to the contrary, in the event that any scheduled payment is not made on
or before the Payment Date, MEPCO may, in its sole discretion, direct Administrator or Seller to cancel the Contract
and this Agreement at any time for nonpayment. Except as prohibited by applicable law, Purchaser agrees to pay to
MEPCO a fee of $25 for each check or each debit that is dishonored by Purchaser’s bank. Purchaser consents to the
payment of all of the Applicable Charges in accordance with the Payment Option selected.
DEFAULT PAYMENT OPTION: If Purchaser fails to select a Payment Option, Purchaser shall be deemed to have
selected a Monthly Bill.
PREPAYMENT: Purchaser shall have the right to prepay the entire unpaid Balance of Sales Price at any time, without
penalty or discount.
DEFAULT: If (i) Purchaser fails to make any payment due hereunder or comply with any other provision hereof, (ii)
Purchaser becomes the subject of any voluntary or involuntary bankruptcy proceedings, (iii) Purchaser has a receiver or
trustee appointed for it or its property, or (iv) Purchaser makes an assignment for the benefit of its creditors or admits in
writing that it is unable to pay its debts as they become due, an “Event of Default” shall be deemed to have occurred.
Upon the occurrence of an Event of Default, MEPCO shall have the right to take such actions as are available to
MEPCO hereunder at law or in equity. MEPCO shall be entitled to reimbursement for reasonable attorneys’ fees and
costs in enforcing MEPCO’s rights hereunder.
RELEASE: Purchaser hereby releases and discharges MEPCO from any liability for damages with respect to any
action taken following an Event of Default by Purchaser and shall indemnify and hold MEPCO harmless from any
liabilities, claims, damages or causes of action in connection with any such action by MEPCO.
PAYMENT AFTER CANCELLATION: Any payment made by Purchaser after the effective date of cancellation (or after a
notice of cancellation is mailed to Purchaser) will not result in a reinstatement of the Contract but will be applied to
Purchaser’s outstanding obligations, if any, under this Agreement. Neither the acceptance nor the application of any
such payments shall constitute an undertaking by MEPCO to take steps to attempt to reinstate such Contract or
constitute a waiver of any Event of Default hereunder.
ACCEPTANCE, RATIFICATION, ACCURACY: This Agreement shall be considered accepted by Purchaser and
MEPCO upon the payment of the down payment and is effective as of Effective Date of Contract. Purchaser agrees that
MEPCO shall have the authority to revise this Agreement to insert any provision omitted (including but not limited to the

                                                            F3                                                 FMEPCC26
         Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 40 of 41
due date of the first installment) upon written notice to Purchaser. In addition, if the total payments due hereunder are
increased due to underwriting considerations, MEPCO shall have the right, upon receipt of Purchaser’s written
authorization, to revise dollar amounts on the face of this Agreement. Any change by Purchaser (by way of deletion,
modification, supplementation or otherwise), to any portion of this Agreement shall render the Agreement voidable, at
MEPCO’s option.
ASSIGNMENT: MEPCO may, with or without notice to Purchaser, assign or pledge its rights, title and interest in, to and
under this Agreement and the power of attorney herein described. Upon written notice from any such assignee,
Purchaser shall make all payments to such assignee without defense, offset or counterclaim.
AGENTS OF SING For Service, LLC d/b/a MEPCO; AUTHORITY: Pursuant to one or more powers of attorney,
MEPCO will, from time to time, appoint one or more third parties as its agent to take certain actions on its behalf in
connection with this Agreement. The Purchaser is entitled to rely upon actions taken and statements made by such
agents on behalf of, and in the name of, MEPCO to the same extent as if MEPCO had taken such actions or made such
statements in its own name.
LIMITED RESOURCE COVENANT: The Purchaser understands and agrees that: (i) Mepco’s obligations are solely the
obligations of Mepco and of no other Person, payable at any time only to the extent funds are available to Mepco, (ii) to
the extent funds at any time are not available to Mepco to pay such obligations, any claims relating thereto shall not
constitute a claim against Mepco but shall continue to accrue; (iii) the payment of any claim (as defined in Section 101 of
Title 11 of the Bankruptcy Code) is expressly subordinated to the payment in full of all of Mepco’s outstanding obligations
to its lenders and the administrative agent; and (iv) prior to the date that is one year and one day after the payment in full
of all of Mepco’s outstanding obligations, the Purchaser will not institute against, or join with any other Person in
instituting against, Mepco any bankruptcy, reorganization, insolvency or liquidation proceedings or similar proceeding
under the laws of the United States or any state of the United States.
WAIVERS, REMEDIES, ENTIRE AGREEMENT: MEPCO’s failure to require strict performance of any provision hereof
or to exercise any of its rights hereunder, shall not be construed as a waiver or relinquishment of any future rights under
such provision, but the provision shall continue and remain in full force and effect. The exercise of any rights or
remedies by MEPCO under this Agreement is cumulative and shall not preclude MEPCO from exercising any other right
or remedy it may have hereunder or at law. Each provision hereof shall be interpreted in such manner as to be
effective and valid under applicable law. If any provision hereof is held to be unenforceable or invalid under applicable
law, the unenforceability or invalidity of such provision shall not impair the validity or enforceability of the remaining
provisions hereof. Time is of the essence in this Agreement.
MANDATORY ARBITRATION: MEPCO and Purchaser mutually agree that (i) any one of them has the right to elect to
resolve by binding arbitration:
any claim, dispute or controversy (whether in contract, tort or otherwise, whether pre-existing, present or future, and
including statutory, common law, intentional tort, and equitable claims) arising from or relating to this Agreement; (ii) if
arbitration is chosen, it will be conducted with the American Arbitration Association (the “AAA”) pursuant the AAA’s
Commercial Arbitration Rules: (iii) THERE SHALL BE NO AUTHORITY FOR ANY CLAIMS TO BE ARBITRATED ON
A CLASS ACTION BASIS; (iv) AN ARBITRATION CAN ONLY DECIDE MEPCO’S OR PURCHASER’S
CLAIM(S) AND MAY NOT CONSOLIDATE OR JOIN THE CLAIMS OF OTHER PERSONS WHO MAY HAVE SIMILAR
CLAIMS; (v) ANY SUCH ARBITRATION HEARING WILL TAKE PLACE IN THE BOROUGH OF MANHATTAN, CITY
OF NEW YORK, NEW YORK; (vi) Purchaser hereby waives any objection which it may now or hereafter have based
on venue and/or forum non conveniens of any such arbitration; and (vii) this Agreement is made pursuant to a
transaction involving interstate commerce, and shall be governed by the Federal Arbitration Act.
GOVERNING LAW AND VENUE: This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to applicable conflict of law principles. Purchaser hereby unconditionally and
irrevocably waives any claim to assert that the law of any other jurisdiction governs this Agreement or the Contract.
Any legal suit, action or proceeding against MEPCO arising out of or relating to the Agreement or the Contract
may only be instituted in Federal or State Court in the State of New York, Borough of Manhattan, City of New York, New
York. Purchaser hereby waives any objection which it may now or hereafter have based on venue and/or forum
non conveniens of any such suit, action or proceeding and Purchaser hereby irrevocably submits to the jurisdiction
of any such court in any such suit.
WAIVER OF CLASS ACTION: PURCHASER HEREBY WAIVES ANY RIGHT TO BRING ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE CONTRACT OR ANY MATTER ARISING IN
CONNECTION THEREWITH ON A CLASS ACTION BASIS.
WAIVER OF JURY DEMAND: PURCHASER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY WITH REGARD TO THIS AGREEMENT, THE CONTRACT OR ANY OTHER ACTION
ARISING IN CONNECTION HEREWITH OR THEREWITH. MEPCO IS HEREBY AUTHORIZED TO FILE A COPY OF
THIS PARAGRAPH IN THE EVENT OF ANY SUCH PROCEEDING.

                                                             F4                                                 FMEPCC26
                                         0 - uaap-nadp - DPPENH - 4
                                         AAP
                                         1300 Old Congress Road
                                         West Palm Beach, FL 33409




4 - uaap-nadp - Print Date: 04/08/2021
                                                                      CHARLES GONZALEZ
                                                                      PO BOX 262
                                                                      CHANDLER AZ 85244-0262
                                                                                               Case 2:21-cv-01037-SMB Document 1-1 Filed 06/14/21 Page 41 of 41
